GOLDTHWAITE, J.
There is one error in this case, which is entirely apparent, and as the entire litigation between these parties will probably be ended by the reversal of the main judgment in the case of Speight v. Knight, at this term, we shall only examine that for the purpose of disposing of this record. It will be seen the fi. fa. of the 27th April, 1846, is in the name of Cawthorn by his guardian, Knight, while the previous proceedings, as well as the main judgment, are in the name of Knight, as the guardian of Cawthorn. The execution in that form has nothing to support it, and for this reason should have been quashed. Let the judgment be reversed, and the cause remanded.